Citation Nr: 1109701	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-12 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection postoperative giant cell left knee tumor with residual ankylosis, to include as due to Agent Orange exposure.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a dental disorder, to include as due to Agent Orange exposure.

3.  Whether new and material evidence has been received to reopen a claim of service connection for joint and muscle pains (claimed as numbing in fingers, hands, shoulders, back, legs, and knees), to include as due to Agent Orange exposure.

4.  Whether new and material evidence has been received to reopen a claim of service connection for an eye disorder, to include as due to Agent Orange exposure.

5.  Whether new and material evidence has been received to reopen a claim of service connection for ulcers including stomach problems and bloody stools, to include as due to Agent Orange exposure.

6.  Whether new and material evidence has been received to reopen a claim of service connection for baldness, to include as due to Agent Orange exposure.

7.  Whether new and material evidence has been received to reopen a claim of service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, which denied the above claims.

The Board notes that the issues on appeal had previously included entitlement to service connection for posttraumatic stress disorder (PTSD).  However, during the pendency of this appeal, by rating action dated in August 2010, the Veteran's claim of service connection for PTSD was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The issues of entitlement to service connection for a right leg disability, a back disability, and carpel tunnel syndrome and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a large cell tumor, left knee in January 1986.   The Veteran was notified of this decision by letter dated in February 1986.  He did not appeal this decision, thus, it became final.

2.  The RO denied a petition to reopen the Veteran's claim for service connection for a left knee disability in July 1988.   The Veteran was notified of this decision by letter that same month.  He did not appeal this decision, thus, it became final.

3.  The RO denied entitlement to service connection for baldness, tooth trouble, joint and muscle pains, failing eyesight, and ulcers, and denied a petition to reopen a claim for service connection for postoperative giant cell left knee tumor with residual ankylosis in April 2004.  The Veteran was notified of this decision by letter that same month.  He did not appeal this decision, thus, it became final.

4.  The RO denied entitlement to service connection for dysthymia in September 1991 rating decision denying his claim for service connection for dysthymia.  The Veteran was notified of this decision by letter dated in November 1991.  He did not appeal this decision, thus, it became final.

5.  Evidence received since the most recent final decision concerning the Veteran's claims for service connection for postoperative giant cell left knee tumor with residual ankylosis, a dental disability, joint and muscle pains, an eye condition, a gastrointestinal disability, and baldness does not raise a reasonable possibility of substantiating any of these claims.

6.  Evidence received since the most recent final decisions concerning the Veteran's claims for service connection for dysthymia relates to unestablished facts necessary to substantiate this claim and raises a reasonable possibility of substantiating it.

7.  Dysthymia was incurred in service.


CONCLUSIONS OF LAW

1.  The unappealed January 1986 RO decision which denied service connection for a large cell tumor, left knee is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

2.  The unappealed July 1988 RO decision which denied the petition to reopen a claim for service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

3.  The unappealed April 2004 RO decision which denied entitlement to service connection for baldness, tooth trouble, joint and muscle pains, failing eyesight, and ulcers, and denied a petition to reopen a claim for service connection for postoperative giant cell left knee tumor with residual ankylosis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

4.  The unappealed September 1991 RO decision which denied service connection for dysthymia is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

5.  Since the April 2004 RO decision, new and material evidence to reopen the claims for service connection for postoperative giant cell left knee tumor with residual ankylosis, a dental disability, joint and muscle pains, an eye condition, a gastrointestinal disability, and baldness has not been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

6.  Since the September 1991 RO decision, new and material evidence to reopen the claim for service connection for dysthymia has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

7.  The criteria for service connection for dysthymia have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

In correspondence dated in September 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That correspondence also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The correspondence also provided the Veteran with notice of what evidence and information was necessary to reopen his previously denied claims for service connection and to establish entitlement to the underlying claims for the benefit sought on appeal.  See Kent v. Nicholson, 20 Vet App 1 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  Thus, the duties to notify and assist have been met.

New and Material Evidence to Reopen the Claims

The RO originally considered and denied the Veteran's claim for service connection for a large cell tumor, left knee, in a January 1986 rating decision.  In February 1986, the RO sent him a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He did not appeal, however, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

Subsequently, the Veteran sought to reopen his claim for service connection for a left knee disability.  In a July 1988 rating decision, the RO found there was no new factual basis to reopen this claim and denied his petition.  That same month, the RO sent him a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He did not appeal, however, so that decision also became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

In an April 2004 rating decision, the RO again denied the Veteran's petition to reopen his claim for postoperative giant cell left knee tumor with residual ankylosis on the basis that no new and material evidence had been submitted.  In that same decision, the RO also considered and denied the Veteran's claims for service connection for baldness, tooth trouble, joint and muscle pains, failing eyesight, and ulcers.  That same month, the RO sent him a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He did not appeal, however, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

The RO originally considered and denied the Veteran's dysthymia claim in a September 1991 rating decision.  In November 1991, the RO sent him a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He did not appeal, however, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

Since the RO has previously considered and denied these claims and the Veteran did not timely appeal the decision as to either of these claims, the first inquiry is whether new and material evidence has been submitted as to each claim since that decision to reopen each claim.  38 C.F.R. § 3.156(a).  Notwithstanding the RO's determination as to whether there is new and material evidence, the Board must make this threshold preliminary determination before proceeding further, because it affects the Board's jurisdiction to adjudicate each claim on its underlying merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted as to any claim, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

If, however, there is new and material evidence as to any claim at issue, then the Board must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Postoperative Giant Cell Left Knee Tumor with Residual Ankylosis, a 
Dental Disorder, Joint and Muscle Pains, an Eye Condition, Ulcers, and Baldness

The RO's April 2004 decision denying the Veteran's baldness, tooth trouble, joint and muscle pains, failing eyesight, ulcers, and postoperative giant cell left knee tumor with residual ankylosis claims is the most recent final and binding decision on each of these claims, so it marks the starting point for determining whether there 
is new and material evidence as to each claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis to determine whether the claim should be reopened and readjudicated on the merits).

In that April 2004 RO decision, the basis of the denial of each claim was essentially the same, that there was no evidence of an in-service incurrence of any of the claimed conditions and that the Veteran was not entitled to presumptive service connection for any of the claimed disabilities based on service in Vietnam and exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available).  Therefore, based on the RO's previous grounds for denial of these claims, new and material evidence with respect to each of these claimed conditions would consist of competent evidence relating the claimed condition to the Veteran's period of active service, either directly or presumptively.

The evidence submitted since the RO's April 2004 rating decision includes the Veteran's most recent treatment records.  Although these treatment records are new, in that they were not previously of record and therefore not previously considered, they refer only to his present evaluation and treatment, i.e., the current diagnosis and severity of his claimed conditions.  So these records, while new, are not also material.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence).  Notably, this additional evidence does not contain any competent medical or other opinion indicating any of these conditions is directly attributable to the Veteran's active service or is one for which presumptive service connection applies.  So this additional evidence does not raise a reasonable possibility of substantiating these claims. See 38 C.F.R. § 3.156(a).

Since the April 2004 RO decision, various documents have been received in support of the Veteran's assertion that while serving aboard the USS Safeguard as a member of the United States Navy, he set foot upon the landmass of Vietnam -including while salvaging a ship from the mud along the shores of Vietnam between May 1960 and September 1970.  In addition to his numerous self-reported accounts of the details of his service, he has submitted a June 2009 statement from a fellow servicemember detailing the activities aboard the USS Safeguard, particularly those involving salvaging a beached vessel and the ship's service in a combat zone.  Records of the USS Safeguard, including deck logs, have also been added to the record.   While this evidence is new in that they were not previously of record and were not previously considered, they are not material because they do not suggest the Veteran's claimed conditions are associated with the Veteran's service, particularly to Agent Orange exposure as he asserts.  See 38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that the Veteran has not submitted new and material evidence to reopen his claims for service connection for baldness, tooth trouble, failing eyesight, joint and muscle pains, ulcers, and postoperative giant cell left knee tumor with residual ankylosis claims.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Dysthymia

The RO's September 1991 decision denying the Veteran's dysthymia claim is the most recent final and binding decision on that claim, so it marks the starting point for determining whether there is new and material evidence as to that claim.  See Evans, 9 Vet. App. at 283.

In the September 1991 RO decision, the basis of the denial of the dysthymia claim was there was no treatment of dysthymia in service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service connection generally requires evidence of a current disability with a relationship to an injury or disease or some other manifestation of the disability during service).  Thus, based on the RO's previous grounds for denial of this claim, new and material evidence would consist of competent evidence of in-service injury, disease, or other manifestation of the disability during service or otherwise relating it to his period of active service.

Here, the evidence that has been added to the record since the RO's September 1991 decision includes recent psychiatric treatment records generally relating the Veteran's current psychiatric symptoms to his period of service.  This additional evidence is both new and material because it relates to an unestablished fact necessary to substantiate the Veteran's claim, specifically by providing competent evidence of a link between the Veteran's psychological symptoms and his active  service.  As such, this additional evidence raises a reasonable possibility of substantiating these claims.  Therefore, this claim is reopened.

Service Connection For Dysthymia

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Essentially, the Veteran asserts he has dysthymia related to his in-service experiences, particularly those involving his participation in combat aboard the USS Safeguard.  See the report of his July 1991 psychiatric evaluation.

The Veteran has been diagnosed with dysthymia during  two separate VA examinations, one in July 1991 and another in July 1999.  The July 1991 examination report indicates the basis for the diagnosis of dysthymia was that the Veteran was stressed by the fact that while serving aboard the USS Safeguard, he threw a hand grenade over the side of the ship and apparently killed a Vietnamese person who had put a mine on the starboard side of the ship when they were in Vietnam.  The July 1999 examination report does not expressly attribute the Veteran's dysthymia to his active service, however, it notes the Veteran's experiencing intrusive thoughts about Vietnam in reaching the diagnosis.

The Board notes the Veteran's combat experiences in Vietnam have been verified by the record and were the basis for the granting of service connection for PTSD.  VA has already conceded these events occurred.  In Kolwaski v. Nicholson, 19 Vet. App. 171 (2005), the United States Court of Appeals for Veterans Claims (Court) clarified that the Board may not disregard a medical opinion solely on the rationale that it was based on a history given by the Veteran. Rather, as the Court explained further in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Here, the Veteran's combat experiences in Vietnam are not only credible but verified by the record.  Specifically, the Veteran's service records document his service aboard the USS Safeguard, and that he earned the Vietnam Service Medal with one bronze star for his service.  Records of the USS Safeguard document that during the time the Veteran served aboard this ship, the ship entered a combat zone and there was an incident involving a swimmer having planted a mine near the ship and the ship's crewmembers engaging in combat with the swimmer.

Therefore, the July 1991 and July 1999 VA examination reports providing a nexus between the Veteran's dysthymia and his service are thorough, well-reasoned, and based on an objective clinical evaluation.  Hence, the findings expressed therein have the proper foundation and predicate and, therefore, are entitled to significant probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Therefore, the Board finds that the preponderance of the competent evidence of record establishes the Veteran's dysthymia is manifested as a result of his period of active service.  Resolving all reasonable doubt in the Veteran's favor, he is entitled to service connection for dysthymia.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for postoperative giant cell left knee tumor with residual ankylosis, to include as due to Agent Orange exposure, is denied.

New and material evidence having not been received, the claim of entitlement to service connection for a dental disorder, to include as due to Agent Orange exposure, is denied.

New and material evidence having not been received, the claim of entitlement to service connection for joint and muscle pains (claimed as numbing in fingers, hands, shoulders, back, legs, and knees), to include as due to Agent Orange exposure, is denied.

New and material evidence having not been received, the claim of entitlement to service connection for an eye disorder, to include as due to Agent Orange exposure, is denied.

New and material evidence having not been received, the claim of entitlement to service connection for ulcers, to include stomach problems and bloody stools, including as due to Agent Orange exposure, is denied.

New and material evidence having not been received, the claim of entitlement to service connection for baldness, to include as due to Agent Orange exposure, is denied.

New and material evidence having been received, the claim of entitlement to service connection for dysthymia is reopened.

Service connection for dysthymia is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


